The following questions are raised in this case: (1) May an appeal be taken from a final order of the Corporation Commission on a record certified in accordance with the provisions of section 22, art. 9 (section 234, Bunn's Ed.; page 259, Snyder's Ed.), of the Constitution of Oklahoma? (2) When shall a supersedeas be issued after the time prescribed by the commission in its order for a certain facility to be furnished has expired?
The first question has been decided in the affirmative in the case of the Atchison, Topeka   Santa Fe Railway Company,Plaintiff v. J. E. Love, Chairman, and the CorporationCommission of the State of Oklahoma, Defendants (No. 553, recently decided by this court) ante, p. ___, 99 P. 1081.
The question as to the granting of a supersedeas will be reserved *Page 226 
until the record has been properly certified to this court under the seal of the Corporation Commission by its chairman.
The order as to the certificate to be made by the chairman of the commission will be awarded as prayed for, but not issued at this time. If the chairman of the commission fails to make such certificate, under the seal of the commission, and such written statement, and transmit the same to the clerk of this court, in accordance with such request, upon advice of our conclusions, the plaintiff may renew its motion.
All the Justices concur.